Citation Nr: 1818582	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-14 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama

THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disability, to include depression and schizoaffective disorder.

2.  Entitlement to service connection for a psychiatric disability, to include depression and schizoaffective disorder.

REPRESENTATION

Veteran represented by:	Larry Knopf, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel

INTRODUCTION

The Veteran had active duty service in the U.S. Army from August 1999 to September 1999 and from February 2003 to March 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In August 2016, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

As the case is presently before the Board for further appellate review, the Board has re-characterized the Veteran's claim pursuant to Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).


FINDINGS OF FACT

1.  A September 2004 rating decision denied service connection for a psychiatric  condition.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  Evidence received since the September 2004 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a psychiatric condition.

3. The Veteran's current psychiatric disability pre-existed his active service, was aggravated therein, and is related to his active service.



CONCLUSIONS OF LAW

1.  The September 2004 rating decision denying the claim for service connection for a psychiatric condition is final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a psychiatric condition.  38 U.S.C. § 5108; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

3.  The criteria for entitlement to service connection for a psychiatric disability, to include depression and schizoaffective disorder have been met. 38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2017).
  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To the extent the action taken herein below is favorable to the Veteran, further discussion of the VCAA is not necessary at this time.  

New and Material Evidence

Decisions of the RO and the Board that are not appealed in the prescribed time are final.  38 U.S.C. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2017).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review the former disposition.  38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2017); Smith v. West, 12 Vet. App. 312 (1999).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Veteran's claim of entitlement to service connection for a psychiatric disability was last denied in a September 2004 rating decision, which found that the Veteran did not have a diagnosed mental condition to support service connection.  As the Veteran did not perfect his appeal within 60 days of the SOC or the remainder of the one year period from the September 2004 rating decision, said rating decision became final. 

Since September 2004, additional medical evidence has been added to the record, to include lay statements from the Veteran, his spouse, and his grandmother attesting to the Veteran's mental health condition, and treatment records reflecting a diagnosis of major depressive disorder, and a March 2018 medical opinion that relates the Veteran's psychiatric disability to his active service.  This particular evidence is new because it has not previously been submitted to VA.  Regarding the materiality of the newly-submitted evidence, the newly-submitted evidence establishes a current disability, a disability in service, and a nexus between the two.  As new and material evidence has been received, and acknowledging the "low" threshold for determining whether new and material evidence has been submitted, the claim for service connection for a mental disorder is reopened.

Service Connection

The United States Court of Appeals for Veterans Claims (Court) has determined that "an individual who has served only on active duty for training must establish a service-connected disability in order to achieve veteran status and to be entitled to compensation."  Paulson v. Brown, 7 Vet. App. 466, 470 (1995); see also 38 U.S.C. §§ 101(2), 101(24) 38 C.F.R. §§ 3.1(d), 3.6(a).  This limitation is also true for inactive duty for training.  Id.; Biggins v. Derwinski, 1 Vet. App. 474 (1991).  The Court further concluded in Paulson that the presumption of soundness is not applicable to claimants serving on ACDUTRA (or by implication INACDUTRA).  Paulson, at 470.  See also Hines v. Principi, 18 Vet.App. 227, 239-40 (2004). See also Smith v. Shinseki, 24 Vet.App. 40, 48 (2010), Acciola v. Peake, 22 Vet.App. 320, 324 (2008) (presumption of soundness and aggravation do not apply to periods of ACDUTRA and INACDUTRA even if claimant has previously earned Veteran status).

However, to establish aggravation under 38 U.S.C. 1153 an active duty for training claimant must establish both that (1) "there was an increase in disability as to a preexisting injury or disease" and (2) that such an increase "was beyond the natural progress of that injury or disease." Donnellan v. Shinseki, 24 Vet.App. 167, 172 (2010). See also Smith v. Shinseki, 24 Vet.App. 40, 48 (2010).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2017).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107(b).

In this case, the Veteran seeks service connection for a psychiatric disorder.  In analyzing the elements necessary to satisfy a finding of service connection, the evidence shows that the Veteran has a current disability as he was diagnosed with major depressive disorder in October 2009 after having attempted suicide.  Additionally, the Veteran was admitted and treated for schizoaffective disorder in 2014.  

With regard to an in-service and causal relationship, in a March 2018 medical opinion the examiner stated that the Veteran's psychiatric condition pre-existed his service, but was aggravated during service beyond the natural progression of the condition.  Donnellan v. Shinseki, 24 Vet.App. 167, 172 (2010). See also Smith v. Shinseki, 24 Vet.App. 40, 48 (2010).  Further, the examiner indicated that the current depression and schizoaffective disorder were related to the increase in severity during service. The opinion is based on review of the record and supported by a thorough explanation and rationale. Additionally, service treatment records (STRs) show that the Veteran received a diagnosis of adjustment disorder after having attempted suicide during a period of ACDUTRA.  

Considering the evidence above, the Board finds that service connection is warranted.  As there is no other evidence of record that contradicts the examiner's findings, the Board finds that the examiner's opinion is the most probative evidence of record and shows that the Veteran's pre-existing mental health condition was aggravated by his active duty service.  Therefore, as the preponderance of evidence weighs in favor of the claim, service connection for a psychiatric disability, to include depression and schizoaffective disorder, is granted.  








	(CONTINUED ON NEXT PAGE)






ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a psychiatric disability is reopened.

Entitlement to service connection for a psychiatric disability, to include depression and schizoaffective disorder is granted.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


